DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The invention is defined by a series of panels which are attached together.  The panels are constructed to have a thermal insulating element 25 at the core, the core is generally surrounded by an envelope 3.  The panels include both the thermal insulating part (element 25) and thermal bridges [less thermally insulative portions through which heat flows at a greater rate (e.g., portions of the envelope 3)].  Noteworthy, is the intent of the wall construction is to prevent heat flow even in the component referred to as the thermal bridge, rather than increase heat flow. The Office believes applicant’s claims would benefit from clarity.  Either (1) describe the thermal insulation parts (element 25) as separate from the thermal bridges (envelope 3) as was indicated in claim 1 by “thermal bridges between them (thermal insulation parts)”  (see line 2); or (2) describe the thermal insulating parts as comprising an envelope 3 (thermal bridges) and at least one thermal insulating element 25 as was indicated in claim 4, lines 2-3.  Be consistent.  Claims 4 and 9 are rejected because each claim contradicts claim 1.
Is applicant trying to confuse the interpretation of the claim by using general terms like “part” and “element?”  Applicant could choose words and phrases having a clearer, more precise meaning like “thermal insulation core” and “thermal bridge envelope.”

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each part" in line 3.  There is insufficient antecedent basis for this limitation in the claim because it can’t be determined which part, each of the thermal insulation parts, the thermal bridges, or both.  Every element of the system fits the general description of “each part,”“said part” or said parts.”  If applicant identifies an element as “a thermal insulation part” then applicant should at the very least refer back to this part in the same manner to provide clear claim interpretation, e.g., “said thermal insulation part.” “Said part” in line 5 refers properly to “each part” in line 3.  In line 6, “each said part” is inconsistent in that “each part” was used in line 3.  Regardless of the manner that applicant refers to said part, as by, “each part,” “said part” or “each said part,” it is not understood to which part or element applicant is referring.
Claim 1 recites the limitation "said adjacent and longitudinally successive parts" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the thickness wise direction" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is not consistent and contradicts claim 1 in that the thermal insulation parts comprise the envelope (the thermal bridge that is suppose to be between thermal insulation parts) and at least one thermal insulation element.  Claim 9 is similarly claimed, is not consistent with claim 1 and contradicts claim 1.
Claim 5 recites the limitation "said series of parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Again, every element of the system fits the general description of said part or said series of parts.
Claim 5 recites the limitation "said parts" in the last line.  There is insufficient antecedent basis for this limitation in the claim because it is not understood which parts, thermal insulation parts, thermal bridges, or grooved or protruding parts.
The preambles of the dependent claims 2-10 do not properly define a dependent claim by stating “the system” within the preamble.  When applicant refers to “a system,” the limitations of claim 1 are not properly incorporated.
Re claim 11 and for similar reasoning, “the system” is not being referenced.  Office suggests: “A double system comprising two of the systems according to claim 1.”  Office suggests: “The double system according to claim 11 …” for claim 12 to properly incorporate the limitations of claim 11.  
Claim 12 recites the limitation "said end block" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 13, if applicant intends to incorporate the system according to claim 1 into the wall, applicant must refer to “the system.”  
Re claim 14, it is believed that applicant possibly intended for claim 14 to depend from claim 13 because claim 13 refers to a wall while claims 11 and 1 do not mention a wall.  Claim 14 recites the limitation "the tank limitation wall according to claim 11" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For clarity reasons, the Office suggests: “…provided with the wall according to claim 13,” if that is what applicant intended which would incorporate the wall of claim 13 which incorporates the system of claim 1.
Claim 15 recites the limitation "said parts of several said assembled systems" in lines 1 -2.  There is insufficient antecedent basis for this limitation in the claim.  No antecedent basis for “said parts.”  Which parts?  No antecedent basis for “said assembled systems.”  Is the intention of claim 15 to incorporate only a portion of claim 1, only “said parts?”  This would be improper because a dependent claim must incorporate the entire claim from which it depends.  Office suggests: “A thermal housing comprising the system of claim 1.”
Claim 16 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  If applicant intends to incorporate the entire system of claim 1, then: “A vehicle comprising the system according to claim 1.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The claims are indefinite and interpreted as best understood.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gorman (US 3339783).
Gorman discloses s thermal insulation system comprising a series of thermal insulation parts or elements (defined by core 25 of applicant’s present disclosure) (core insulation material of Gorman as shown for the panels shown in cross sections of Fig. 2-3) providing , at least for some of them, thermal bridges (envelope 3 of applicant’s present invention) (plastic envelope material of Gorman as shown for the panels shown in cross sections of Fig. 2-3) between them and which are:
 - arranged in several layers wherein: - said system is to be interposed between a first volume 
Re claim 11, Gorman discloses a double system with each system being arranged transversely one to the other, said systems being, adjacent to each other in at least one corner, with, in that corner, the two systems connected by an insulating corner pillar as shown in Fig. 1, e.g., where the bottom wall and sidewall meet at a corner.  Re claim 12, the corner pillar is formed by an end block.
Re claim 13, Gorman discloses a wall, e.g., bottom wall for limiting a tank wall containing a chemical product, such as, a cryogenic product, e.g., liquefied gas, maintained at a temperature and pressure, the wall containing the system of claim 1.  
Re claims 14 and 16, Gorman discloses a boat or ship (vehicle), e.g., (double hulled tanker of Gorman) with a wall as claimed in claim 11 or 13.
Re claim 15, Gorman discloses a thermal insulation housing comprising the system of claim 1

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Groft et al. (US 2003/0021934) (Groft).
Groft discloses a thermal insulation system (see Fig. 6-8) comprising a series of thermal insulation parts or elements (defined by core 25 of applicant’s present disclosure) (core insulation material 214 of Groft as shown for the panels shown in cross sections of Fig. 6-8) providing , at least for some of them, thermal bridges (edges of panels and outer or third layers 212, 216 of Groft) between them and which are:
 - arranged in several layers wherein: - said system is to be interposed between a first volume volumes, with the thicknesses and length(s) being defined respectively in said direction and transversely thereto, - on at least a first .

Claim(s) 1-4, 8-9 and 11-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Riesner (DE 102008003626).
Riesner discloses a thermal insulation system (see cross sections of Fig. 4, 5 and 9) comprising a series of thermal insulation parts or elements (defined by core 25 of applicant’s present disclosure) (core insulation material 29, 26, 24, 40 of Riesner as shown for the panels shown in cross sections of Fig. 4, 5 and 9) providing , at least for some of them, thermal bridges (edges of panels and outer layers) between them and which are:
 - arranged in several layers wherein: - said system is to be interposed between a first volume 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733